Exhibit 10.1

 

2 May 2008

 

By hand

Managing Director
Australian Executor Trustees Limited as custodian for the Causeway Australasian
Private Debt Opportunities Fund

c/- Causeway Financial Services Pty Ltd

Level 21, Governor Macquarie Tower

1 Farrer Place

SYDNEY NSW 2000

 

Dear Sir,

 

Channell Bushman Pty Limited

Facility Agreement

 

We refer to the Facility Agreement (Facility Agreement) dated 3 October 2007
between Channell Bushman Pty Limited (Borrower), Australian Executor Trustees
Limited as custodian for the Causeway Australasian Private Debt Opportunities
Fund (Lender) and each entity listed in schedule 1 of that document
(Guarantors).

 

Terms defined in the Facility Agreement have the same meaning when used in this
letter agreement (unless the context requires otherwise).  The provision of
clause 20.5 of the Facility Agreement is incorporated by reference into this
letter agreement as if clause 20.5 is set out in full in this letter agreement.

 

This letter agreement is intended to record the terms upon which the parties to
the Facility Agreement wish to amend the Facility Agreement.

 

1.             The Borrower will pay $338,000 to the Lender:

 

(a)          as consideration for the Lenders agreement to these amendments; and

 

(b)          to cure the existing default of the Borrowing Base Financial
Covenant in clause 9.13(c) of the Facility Agreement.

 

The Borrower must pay the sum of $338,000 promptly following receipt of a
duplicate of this letter duly executed by the Lender, and the amendments to the
Facility Agreement set out in this letter agreement are conditional upon such
payment being made.

 

2.             The Borrower will refinance and repay in full all of the Money
Owing under or in connection with the Finance Documents within 180 days of 30
April 2008 or by 26 October 2008, whichever is the earlier.  Such refinancing
will not be subject to a prepayment or other fee payable to the Lender.

 

--------------------------------------------------------------------------------


 

3.             The Borrower will maintain a LVR of 74.00% from the date of this
letter until the Money Owing is repaid in full,  as follows:

 

(A)           THE LVR WILL TESTED ON THE LAST DAY OF EACH CALENDAR MONTH,
COMMENCING ON 30 APRIL 2008 (TESTING DATE).  THE BORROWER MUST REPORT DETAILS OF
THE LVR AS REQUIRED BY PARAGRAPH 3(D) BELOW.

 

(B)           IF, ON ANY TESTING DATE WHICH IS 30 JUNE 2008, 31 AUGUST 2008 OR
30 SEPTEMBER 2008, THE LVR EXCEEDS 74.00%, THE BORROWER MUST PAY TO THE LENDER
THE REDUCTION AMOUNT, WHICH AMOUNT SHALL BE APPLIED IN PREPAYMENT OF THE
PRINCIPAL OUTSTANDING UNDER TRANCHE B. NO PREPAYMENT FEE OR OTHER FEE IS PAYABLE
WITH RESPECT TO SUCH PREPAYMENT.

 

(C)           IN DETERMINING THE LVR AT ANY TIME, THE PRINCIPLES SET OUT IN
CLAUSE 9.15 OF THE FACILITY AGREEMENT SHALL BE APPLIED, EXCEPT THAT REFERENCE TO
CLAUSE 9.13 SHALL BE DEEMED TO BE A REFERENCE TO THIS PARAGRAPH 3.

 

(D)           IN ADDITION TO THE DETAIL REQUIRED IN CLAUSE 9.10(C)(2) OF THE
FACILITY AGREEMENT, THE BORROWER MUST REPORT WITHIN 21 DAYS AFTER THE END OF
EACH CALENDAR MONTH THE AMOUNT OF THE LVR FOR THE RELEVANT TESTING DATE AND
PROVIDE REASONABLY DETAILED CALCULATIONS ACCEPTABLE TO THE LENDER.

 

(E)           IF A REDUCTION AMOUNT IS PAYABLE, THE REDUCTION AMOUNT MUST BE
PAID NO LATER THAN 3 BUSINESS DAYS AFTER THE DATE ON WHICH THE INFORMATION
REQUIRED TO BE PROVIDED PURSUANT TO PARAGRAPH 3(D) IS DELIVERED TO THE LENDER.

 

(F)            THE FOLLOWING DEFINITIONS APPLY IN THIS PARAGRAPH 3:

 

LVR means, on any Testing Date, the percentage (determined to four significant
figures) calculated using the following formula:

 

Principal Outstanding x 100

PPE + Total Inventory + Total Receivables

 

PPE means, on any Testing Date, the value of the plant and equipment of the
Obligors on that date.

 

Total Inventory means all goods held by an Obligor which have completed the
manufacturing process and are ready for sale to customers of an Obligor and the
raw materials owned by an Obligor to make such goods.

 

Total Receivables means all trade receivable which an Obligor acquires or
originates in the ordinary course of its ordinary business.

 

Reduction Amount means the amount determined in accordance with the following
formula:

 

[LVR-74.00] x $120,000,

 

but if the amount so determined is a negative number, the Reduction Amount shall
be $0.

 

2

--------------------------------------------------------------------------------


 

4.             In consideration of the Borrower entering into this letter
agreement and making the payment required under paragraph 2, and subject to
paragraph 5, the Lender agrees to waive:

 

(a)           the financial covenants set out in clauses 9.13 of the Facility
Agreement;

 

(b)           the reporting requirements set out in clause 9.10(c)(2)(F),
9.10(d)(1)(A) and 9.10(d)(2) of the Facility Agreement; and

 

(c)           the repayment obligation set out in clause 5.1(b) of the Facility
Agreement,

 

both as at the date of this letter agreement and in the future as they will be
replaced by the Borrower’s commitment to maintain and report on an LVR of
74.00%.  This waiver is intended to take effect for the purposes of clause
19.6(a) of the Facility Agreement. This waiver is not (and will not be deemed to
be) a waiver of any provision or condition of any Finance Document other than as
expressly set out in this letter agreement.

 

5.             The undrawn portion of Tranche B as at 1 May 2008 is cancelled. 
No further request for any Advance under Tranche B is permitted without the
consent of the Lender.

 

6.             Subject to the above, the Lender and the Borrower ratify and
confirm the Facility Agreement.

 

The Borrower represents and warrants to the Lender that this letter agreement
constitute its valid and legally binding obligations, enforceable against it in
accordance with its terms except to the extent limited by equitable principles
and laws affecting creditors’ rights generally.

 

The parties agree that this letter agreement is a Finance Document for the
purposes of the Facility Agreement and that a breach of any obligation under
this letter agreement will constitute an Event of Default.

 

This letter may be executed in counterpart all of which will, when read
together, constitute one and the same document.

 

This letter is governed by New South Wales law.

 

3

--------------------------------------------------------------------------------


 

If the Lender is in agreement with the above terms, can you please sign and date
the enclosed duplicate of this letter and return it to the Borrower.

 

Signed for and on behalf of the Borrower and each Guarantor by:

 

 

 

/s/ William H. Channell, Jr.

 

/s/ Chris Glenn

William H. Channell Jr.

 

Chris Glenn

Director

 

Director

 

 

cc.  Leo Leslie

 

Causeway Financial

Level 21, Governor Macquarie Tower
1 Farrer Place
Sydney NSW 2000

 

[On duplicate:

 

 

Acknowledged and agreed:

 

 

/s/ Glenn David White

 

 

 

 

 

Glenn David White

 

Manager Structured Finance

 

Authorised Representative

 

 

Australian Executor Trustees Limited as custodian for the Causeway Australasian
Private Debt Opportunities Fund

 

Date:      May 2008]

 

4

--------------------------------------------------------------------------------

 